Filed 10/17/06 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2006 ND 203







Ronald R. Ernst, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20060108







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Steven E. McCullough, Judge.



AFFIRMED.



Per Curiam.



Ronald R. Ernst (on brief), pro se, petitioner and appellant.



Trent W. Mahler (on brief), Assistant State’s Attorney, and Christene Beaupre (on brief), appearing under the Rule on the Limited Practice of Law by Law Students, Courthouse, P.O. Box 2806, Fargo, ND 58108-2806, for respondent and appellee.

Ernst v. State

No. 20060108



Per Curiam.

[¶1]	Ronald Ernst appeals from a district court order, dated March 23, 2006, dismissing his second application for post-conviction relief.  Ernst entered guilty pleas to burglary, stalking, two counts of theft, disorderly conduct, criminal mischief, and indecent exposure in 2002.  We affirmed the trial court’s dismissal of Ernst’s first application for post-conviction relief, holding that Ernst failed to present competent admissible evidence to support his ineffective assistance of counsel claims.  
Ernst v. State
, 2004 ND 152, 683 N.W.2d 891.  Since then, Ernst has appealed similar issues to this Court.  
See
 
State v. Ernst
, 2006 ND 41, ¶ 1, 710 N.W.2d 678 (appealing from the denial of a motion to reverse his conviction); 
State v. Ernst
, 2004 ND 221, ¶ 1, 691 N.W.2d 193 (appealing from the denial of an attempt to withdraw his guilty pleas).

[¶2]	In Ernst’s second application for post-conviction relief, he alleges that his counsel was ineffective, the State failed to prove an essential element of indecent exposure offense, and the State’s reference to an amended version of the indecent exposure statute in its response to Ernst’s previous post-conviction motion was improper.  The district court summarily dismissed Ernst’s application, concluding his claims were either res judicata or misuse of process.

[¶3]	On appeal, Ernst argues the district court erred in dismissing his second post-

conviction relief application.  We affirm under N.D.R.App.P. 35.1(a)(1), (6), and (7); 
Ernst
, 2004 ND 152, ¶ 17, 683 N.W.2d 891 (failure to establish ineffective assistance of counsel); and 
Clark v. State
, 1999 ND 78, ¶ 23, 593 N.W.2d 329 (holding that misuse of process occurs if the defendant inexcusably fails to raise an issue in an initial post-conviction application).

[¶4]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring